Citation Nr: 1400882	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-35 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to January 1967 and from January 1968 to June 1969.  The Veteran had a period of Reserve service with the United States Air Force.  He retired from the Reserves in October 1989.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.   

The Veteran presented testimony before the undersigned Veterans Law Judge at video hearing held at the RO in September 2012.  A transcript of the hearing has been associated with the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's bilateral hearing loss is due to events in active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in April 2008 prior to the initial decision in these matters. 

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records from the University of Colorado Hospital and University Ear, Nose, and Throat Specialists have been associated with the claims file.  The appellant was afforded a VA medical examination in November 2008. 

Attempts were made to obtain treatment records from Patterson Air Force Base; however, a response in the claims file indicates that no records were located.

The Board remanded the claim in February 2013 for attempts to be made to obtain the Veteran's service personnel records and for the Veteran to be afforded a VA medical examination.  Subsequently, additional service records were associated with the claims file.

The Veteran was scheduled for a VA medical examination in October 2013.  The Veteran was notified of the scheduled examination in September 2013; however, the Veteran did not appear for the examination.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, there has been substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that he has hearing loss due to exposure to loud aircraft noise in service.  He reports that he took precautions the protect his hearing but that over time, the exposure to loud noise took its toll.

Service treatment records reveal numerous hearing evaluations.  Upon annual examination in September 1989, the Veteran was diagnosed with high frequency hearing loss bilaterally.  However, hearing tests performed in service do not reveal a hearing loss disability pursuant to 38 C.F.R. § 3.385.

In a private treatment note, dated in January 2005, the Veteran was noted to not have had any hearing loss in association with recurrent vertigo.

A March 2005 private treatment note indicates that an audiogram showed bilateral high frequency sensorineural hearing loss.  There was a moderate mixed loss in the low frequencies in the right ear and only a mild sensorineural loss in the left ear in the low frequencies.  

A private treatment note, dated in March 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
15
15
50
55
LEFT
30
15
15
30
50


A private treatment note, dated in January 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
25
40
50
60
LEFT
25
20
20
40
55

The Veteran's spouse has reported that she had been married to the Veteran for nearly 30 years and that during the first 10 years he was in the active reserves and flew airplane missions on a weekly basis.  His hearing was generally OK for the first few years but she noticed a decrease in the Veteran's ability to hear and understand what she said.  In the last year or so his hearing deteriorated, especially his right ear.  

In April 2008 the Veteran was seen for a hearing aid consultation.

The Veteran was afforded a VA medical examination in November 2008.  The Veteran was noted to have served in the Air Force as a navigator.  He reported that he had difficulty hearing in noise, in restaurants, and in church.  He was exposed to noise as a flight crew on C130's and APU's.  He had vocational noise exposure in construction for 10 years and recreational noise exposure from drills.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
45
45
LEFT
15
15
15
40
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 96 percent in the left ear.

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that private treatment records were not reviewed and that service treatment records were reviewed.  VA treatment records and other records were not reviewed.  The examiner rendered the opinion that it is less likely as not that the hearing loss is related to military noise exposure.  The rationale provided was that the Veteran had normal hearing in 1976.

In August 2010 the Veteran reported that in the civilian world he was a biomedical equipment technician.

Entitlement to service connection for bilateral hearing loss is not warranted.  The Veteran contends that he has a hearing loss disability due to exposure to loud noise in service.  The Veteran served as a navigator in service and was exposed to loud aircraft noise.  He reported that he took precautions to protect his hearing.  Although service treatment records reveal numerous audiological tests that reveal some hearing loss and an examination at retirement from reserve service reveals a diagnosis of bilateral high frequency hearing loss, the records do not reveal a hearing loss disability pursuant to 38 C.F.R. § 3.385 during service.  Post service treatment records reveal a hearing loss disability pursuant to 38 C.F.R. § 3.385 many years after separation from service.  After examination in November 2008 the examiner rendered the opinion that the Veteran's hearing loss was not related to military noise exposure.  The examiner noted that the Veteran had normal hearing in 1976.  The Board ordered another VA medical examination regarding the etiology of the Veteran's hearing loss because the basis of the November 2008 opinion did not consider the Veteran's competent assertions of continuous symptoms since service.  However, the Veteran failed to appear for the examination which may have yielded an opinion in support of the claim.  It is acknowledged that the Veteran's spouse has reported that she first noticed that the Veteran had hearing loss during the Veteran's service in the active reserves.  However, the evidence does not reveal any complaint, diagnosis or treatment until many years after separation from service.  The appellant has offered his own opinion on etiology, stating that he currently has hearing loss as a result of noise exposure in service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the presence of a hearing loss disability, pursuant to 38 C.F.R. § 3.385, is based on objective findings and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

As the preponderance of the evidence is against a finding that the Veteran developed a hearing loss disability within one year of separation from service and as the evidence is against a finding that the Veteran's bilateral hearing loss is related to the Veteran's in service exposure to loud noise, service connection for bilateral hearing loss is denied.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


